UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2298


DONALD VAN METER,

                Plaintiff - Appellant,

          v.

JM & LF INC., d/b/a Action Automotive,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.      Theresa C. Buchanan,
Magistrate Judge. (1:14-cv-01074-LMB-TCB)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald Van Meter, Appellant Pro       Se.   William    Edward   Hassan,
Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Donald Van Meter seeks to appeal the magistrate judge’s

order   granting   the   Defendant’s   motion   to   set   aside   default

judgment.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The order Van Meter seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Nor could it have been certified for immediate appealability

under Rule 54(b).    In re Bryson, 406 F.3d 284, 287-88 (4th Cir.

2005); Equip. Fin. Grp., Inc. v. Traverse Computer Brokers, 973

F.2d 345, 347-48 (4th Cir. 1992).        Accordingly, we dismiss the

appeal for lack of jurisdiction.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                               DISMISSED




                                   2